Title: To Thomas Jefferson from William W. Woodward, 28 February 1804
From: Woodward, William W.
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Philada. February 28th. 1804.
               
               I have taken a liberty, which I should not have done, had I not felt confident of your approbation—In a package, which I send by this mail, you will find a Sheet and Proposal of Dr. Scotts’ highly improved and admired edition of the Holy Bible—the first Volume of which will make its appearance the last of next month—and the others to be published as fast as they can be received from Europe. I have also in the press a new and much improved edition of Adams’ lectures—a Sheet of it as I am now printing it, is enclosed in the package, with a proposal.—If, dear Sir, you approve of, and wish to patronize the above, I shall feel a happiness in having your name among my numerous, and respectable patrons.
               I am dear Sir Your Humble Servant
               
                  W. W. Woodward.—
               
            